UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14094 Meadowbrook Insurance Group, Inc. (Exact name of Registrant as specified in its charter) Michigan 38-2626206 (State of Incorporation) (IRS Employer Identification No.) 26255 American Drive, Southfield, Michigan48034 (Address, zip code of principal executive offices) (248) 358-1100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller Reporting Company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The aggregate number of shares of the Registrant’s Common Stock, $0.01 par value, outstanding onNovember 1, 2012, was 49,776,011. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS Consolidated Statements of Income (unaudited) 2 - 3 Consolidated Statements of Comprehensive Income (unaudited) 4 Consolidated Balance Sheets (unaudited) 5 Consolidated Statement of Shareholders’ Equity (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 - 27 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 - 45 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 46 - 47 ITEM 4 – CONTROLS AND PROCEDURES 48 PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 49 ITEM 1A – RISK FACTORS 49 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 49 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 49 ITEM 4 – MINE SAFETY DISCLOSURES 49 ITEM 5 – OTHER INFORMATION 49 ITEM 6 – EXHIBITS 50 SIGNATURES 51 1 Table of Contents PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended September 30, As Adjusted (Unaudited) (In thousands, except share data) Revenues Premiums earned Gross $ $ Ceded ) ) Net earned premiums Net commissions and fees Net investment income Realized gains (losses): Total other-than-temporary impairments on securities - - Portion of loss recognized in other comprehensive income - - Net other-than-temporary impairments on securities recognized in earnings - - Net realized gains excluding other-than-temporary impairments on securities Net realized gains Total revenues Expenses Losses and loss adjustment expenses Reinsurance recoveries ) ) Net losses and loss adjustment expenses Policy acquisition and other underwriting expenses General, selling and administrative expenses General corporate expenses Amortization expense Interest expense Total expenses (Loss) income before taxes and equity earnings ) Federal and state income tax (benefit) expense ) Equity earnings of affiliates, net of tax Equity (losses) earnings of unconsolidated subsidiaries, net of tax ) (8 ) Net (loss) income $ ) $ (Losses) Earnings Per Share Basic $ ) $ Diluted $ ) $ Weighted average number of common shares Basic Diluted Dividends paid per common share $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 2 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME For the Nine Months Ended September 30, As Adjusted (Unaudited) (In thousands, except share data) Revenues Premiums earned Gross $ $ Ceded ) ) Net earned premiums Net commissions and fees Net investment income Realized gains (losses): Total other-than-temporary impairments on securities - ) Portion of loss recognized in other comprehensive income - - Net other-than-temporary impairments on securities recognized in earnings - ) Net realized gains excluding other-than-temporary impairments on securities Net realized gains Total revenues Expenses Losses and loss adjustment expenses Reinsurance recoveries ) ) Net losses and loss adjustment expenses Policy acquisition and other underwriting expenses General, selling and administrative expenses General corporate expenses Amortization expense Interest expense Total expenses (Loss) income before taxes and equity earnings ) Federal and state income tax (benefit) expense ) Equity earnings of affiliates, net of tax Equity losses of unconsolidated subsidiaries, net of tax ) ) Net (loss) income $ ) $ (Losses) Earnings Per Share Basic $ ) $ Diluted $ ) $ Weighted average number of common shares Basic Diluted Dividends paid per common share $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 3 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended September 30, As Adjusted (Unaudited) (In thousands) Net (loss) income $ ) $ Other comprehensive (loss) income, net of tax: Unrealized gain on securities Unrealized gains in affiliates and unconsolidated subsidiaries 57 23 Increase on non-credit other-than-temporary impairments on securities 74 Net deferred derivative losses - hedging activity ) ) Less reclassification adjustment for investment gains included in net income ) ) Other comprehensive gains Comprehensive (loss) income $ ) $ MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Nine Months Ended September 30, As Adjusted (Unaudited) (In thousands) Net (loss) income $ ) $ Other comprehensive (loss) income, net of tax: Unrealized gains on securities Unrealized gains in affiliates and unconsolidated subsidiaries 22 Increase on non-credit other-than-temporary impairments on securities Net deferred derivative (losses) gains - hedging activity ) 10 Less reclassification adjustment for investment gains included in net income ) ) Other comprehensive gains Comprehensive (loss) income $ ) $ The accompanying notes are an integral part of the Consolidated Financial Statements. 4 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED BALANCE SHEETS As Adjusted September 30, December 31, (Unaudited) (In thousands, except share data) ASSETS Investments Debt securities available for sale, at fair value (amortized cost of $1,397,121 and $1,252,775) $ $ Equity securities available for sale, at fair value (cost of $22,559 and $25,176) Cash and cash equivalents Accrued investment income Premiums and agent balances receivable, net Reinsurance recoverable on: Paid losses Unpaid losses Prepaid reinsurance premiums Deferred policy acquisition costs Goodwill Other intangible assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Losses and loss adjustment expenses $ $ Unearned premiums Debt Debentures Accounts payable and accrued expenses Funds held and reinsurance balances payable Payable to insurance companies Deferred income taxes, net Other liabilities Total liabilities Shareholders' Equity Common stock, $0.01 par value; authorized 75,000,000 shares; 49,776,011 and 51,050,204 shares issued and outstanding Additional paid-in capital Retained earnings Note receivable from officer ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 5 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY Common Stock Additional Paid- In Capital Retained Earnings Note Receivable from Officer Accumulated Other Comprehensive Income Total Shareholders' Equity (Unaudited, In thousands) Balances December 31, 2011 (As previously reported) $ ) $ $ Cumulative effect of adjustment resulting from adoption of newaccounting guidance - - ) - - ) As Adjusted Balances December 31, 2011 ) Net loss - - ) - - ) Dividends declared - - ) - - ) Change in unrealized gain or loss on available for sale securities, net of tax - Change in valuation allowance on deferred tax assets - Net deferred derivative loss - hedging activity - ) ) Stock award - Long term incentive plan; stock award for 2012 plan years - Change in investment of affiliates, net of tax - Change in investment of unconsolidated subsidiaries - 25 25 Repurchase of 1,267,300 shares of common stock ) ) ) - - ) Note receivable from officer - - - 22 - 22 Balances September 30, 2012 $ ) $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 6 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, As Adjusted (Unaudited) (In thousands) Cash Flows From Operating Activities Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of other intangible assets Amortization of deferred debenture issuance costs 94 94 Depreciation of furniture, equipment, and building Net amortization of discount and premiums on bonds Gain on sale of investments, net ) ) Gain on sale of fixed assets ) ) Long-term incentive plan expense (benefit) ) Stock award Equity earnings of affiliates, net of taxes ) ) Equity losses of unconsolidated subsidiaries, net of tax 28 30 Deferred income tax benefit ) ) Goodwill adjustment ) - Write-off of book of business - Changes in operating assets and liabilities: (Increase) in: Premiums and agent balances receivable ) ) Reinsurance recoverable on paid and unpaid losses ) ) Prepaid reinsurance premiums ) ) Deferred policy acquisition costs ) ) Other assets ) ) Increase (decrease) in: Losses and loss adjustment expenses Unearned premiums Payable to insurance companies ) 55 Funds held and reinsurance balances payable Other liabilities ) ) Total adjustments Net cash provided by operating activities Cash Flows From Investing Activities Purchase of debt securities available for sale ) ) Proceeds from sales and maturities of debt securities available for sale Proceeds from sales of equity securities available for sale Capital expenditures ) ) Acquisition of rights renewals - ) Other investing activities ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds from term loan - Proceeds from line of credit - Proceeds from FHLB advance - Payments on term loan ) ) Payments on line of credit ) - Book overdrafts ) Dividends paid on common stock ) ) Share repurchases ) ) Other financing activities 22 29 Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information: Interest paid $ $ Net income taxes paid $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities: Stock-based employee compensation $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 7 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – Summary of Significant Accounting Policies Basis of Presentation and Management Representation The consolidated financial statements include accounts, after elimination of intercompany accounts and transactions, of Meadowbrook Insurance Group, Inc. (the “Company” or “Meadowbrook”), its wholly owned subsidiary Star Insurance Company (“Star”), and Star’s wholly owned subsidiaries, Savers Property and Casualty Insurance Company (“Savers”), Williamsburg National Insurance Company (“Williamsburg”), and Ameritrust Insurance Corporation (“Ameritrust”).The consolidated financial statements also include Meadowbrook, Inc., Crest Financial Corporation, and their respective subsidiaries.In addition, the consolidated financial statements also include ProCentury Corporation (“ProCentury”) and its wholly owned subsidiaries.ProCentury’s wholly owned subsidiaries consist of Century Surety Company (“Century”) and its wholly owned subsidiary ProCentury Insurance Company (“PIC”).In addition, ProCentury Risk Partners Insurance Company, Ltd., is a wholly owned subsidiary of ProCentury.Star, Savers, Williamsburg, Ameritrust, Century, and PIC are collectively referred to as the Insurance Company Subsidiaries. In the opinion of management, the consolidated financial statements reflect all normal recurring adjustments necessary to present a fair statement of the results for the interim period.Preparation of financial statements under generally accepted accounting principles (“GAAP”) requires management to make estimates.Actual results could differ from those estimates.The results of operations for the three months and nine months ended September 30, 2012 are not necessarily indicative of the results expected for the full year. These financial statements and the notes thereto should be read in conjunction with the Company’s audited financial statements and accompanying notes included in its Annual Report on Form 10-K, as filed with the United States Securities and Exchange Commission, for the year ended December 31, 2011. Revenue Recognition Premiums written, which include direct, assumed and ceded amounts are recognized as earned on a pro rata basis over the life of the policy term. Unearned premiums represent the portion of premiums written that are applicable to the unexpired terms of policies in force. Provisions for unearned premiums on reinsurance assumed from others are made on the basis of ceding reports when received and actuarial estimates. Assumed premium estimates include business where the Company accepts a portion of the risk from a ceding carrier as well as the mandatory assumed pool business from the National Council on Compensation Insurance (“NCCI”), or residual market business. The majority of the assumed premium is from an established book of workers’ compensation business produced by a ceding company in which the Company has an equity stake. 8 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Fee income, which includes risk management consulting, loss control, and claims services, is recognized during the period the services are provided.Depending on the terms of the contract, claims processing fees are recognized as revenue over the estimated life of the claims, or the estimated life of the contract.For those contracts that provide services beyond the expiration or termination of the contract, fees are deferred in an amount equal to management’s estimate of the Company’s obligation to continue to provide services in the future. Commission income, which includes reinsurance placement, is recorded on the later of the effective date or the billing date of the policies on which they were earned.Commission income is reported net of any sub-producer commission expense.Commission adjustments that occur subsequent to the issuance of the policy, because of cancellation typically are recognized when the policy is effectively cancelled.Profit sharing commissions from insurance companies are recognized when determinable, which is when such commissions are received. Income Taxes As of September 30, 2012 and December 31, 2011, the Company did not have any unrecognized tax benefits and had no accrued interest or penalties related to uncertain tax positions. Recent Accounting Pronouncements Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts In October 2010, the Financial Accounting Standards Board (“FASB”) issued guidance to assist in a consistent application of accounting for costs related to acquiring or renewing insurance contracts among industry practice. The new guidance restricts the capitalization of a contract’s acquisition costs to those that are directly related to the successful acquisition of a new or renewing insurance contract. The new guidance is effective for interim and annual reporting periods beginning after December 15, 2011. The Company adopted this guidance retrospectively on January 1, 2012 and has adjusted its previously issued financial information. 9 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The effect of adoption of this new guidance on the consolidated balance sheet and shareholders’ equity statements as of December 31, 2011 was as follows: December 31, 2011 (In thousands) As Previously Reported Adjustment As Adjusted Reported Deferred policy acquisition costs $ $ ) $ Total assets ) Deferred income tax, net ) Total liabilities ) Retained earnings ) Total shareholders' equity ) Total liabilities and shareholders' equity ) The effect of adoption of this new guidance on the consolidated income and comprehensive income statements for the three months and nine months ended September 30, 2011 was as follows: Three Months Ended September 30, 2011 (In thousands) As Previously Reported Adj. As Adjusted Reported Policy acquisition and other underwriting expenses $ $ $ Total expenses Income before taxes and equity earnings ) Federal and state income tax expense ) Net income ) Comprehensive income ) Earnings per share Basic $ $ ) $ Diluted $ $ ) $ Nine Months Ended September 30, 2011 (In thousands) As Previously Reported Adj. As Adjusted Reported Policy acquisition and other underwriting expenses $ $ $ Total expenses Income before taxes and equity earnings ) Federal and state income tax expense ) Net income ) Comprehensive income ) Earnings per share Basic $ $ ) $ Diluted $ $ ) $ 10 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The effect of adoption of this new guidance on the consolidated cash flows statement for the nine months ended September 30, 2011 was as follows: Nine Months Ended September 30, 2011 (In thousands) As Previously Reported Adjustment As Adjusted Reported Net income $ $ ) $ Deferred income tax expense ) ) ) Deferred policy acquisition costs ) ) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs In May 2011, the FASB issued guidance to achieve common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (IFRSs).The guidance explains how to measure fair value and does not require additional fair value measurements, nor is it intended to establish valuation standards or affect valuation practices outside of financial reporting.The guidance is to be applied prospectively for interim and annual periods beginning after December 15, 2011. The Company adopted this guidance in the first quarter of 2012. The adoption did not have a material impact on its financial condition and results of operations. Presentation of Comprehensive Income In June 2011, the FASB issued guidance to increase the prominence of items reported in other comprehensive income by eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. The guidance requires that all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The guidance is to be applied retrospectively and is effective for interim and annual periods beginning after December 15, 2011, with early adoption permitted. The Company adopted this guidance in the first quarter of 2012. The adoption of this guidance did not have a material impact on its financial condition and results of operations. Testing Indefinite-Lived Intangible Assets for Impairment In July 2012, the FASB issued guidance on how to test indefinite-lived intangible assets for impairment through use of a qualitative approach. The guidance permits an entity to first assess qualitative factors to determine whether it is more likely than not (defined as having a likelihood of more than 50 percent) that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 350-30, Intangibles—Goodwill and Other—General Intangibles Other than Goodwill. The guidance is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012, with early adoption permitted. The Company is still evaluating the impact of adoption on its financial condition and results of operations, but currently does not anticipate it having a material impact. 11 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 – Investments The cost or amortized cost, gross unrealized gains, losses, non-credit other-than-temporary impairments (“OTTI”) and estimated fair value of investments in securities classified as available for sale at September 30, 2012 and December 31, 2011 were as follows (in thousands): September 30, 2012 Cost or Amortized Cost Gross Unrealized Estimated Fair Value Gains Losses Non-Credit OTTI Debt Securities: U.S. Government and agencies $ $ $
